1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     KEVIN ALLEN,                                      )   Case No.: 1:18-cv-01653-LJO-SAB (PC)
9                                                      )
                      Plaintiff,                       )
10                                                     )   ORDER VACATING STAY OF
              v.                                           PROCEEDINGS AND DIRECTING
                                                       )   DEFENDANT TO FILE A RESPONSE TO THE
11                                                     )
     S. RIMBACH, et.al.,                                   FIRST AMENDED COMPLAINT WITHIN
                                                       )   THIRTY DAYS
12                                                     )
                      Defendants.                      )
13
                                                       )
14                                                     )
                                                       )
15
16            Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            On May 10, 2019, Magistrate Judge Barbara A. McAuliffe conducted a settlement conference

19   in this case, and the case did not settle. Accordingly, it is HEREBY ORDERED that the stay issued

20   on March 15, 2019, is HEREBY VACATED, and Defendant shall file a response to the first amended

21   complaint with thirty days from the date of service of this order.

22
     IT IS SO ORDERED.
23
24   Dated:        May 10, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
